Citation Nr: 1130965	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for the left ankle disability.  

2.  Whether there is new and material evidence to reopen a claim for service connection for a pulmonary disorder, claimed as bronchitis, to include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1984 to March 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of service connection for a hip disorder and acid reflux have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 claim.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran withdrew the appeal for an increased rating for the left ankle disability in June 2010.

2.  Claims of service connection for a pulmonary disorder were previously denied by the RO in October 1993 and October 1995.  Evidence presented since October 1995 relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  A chronic pulmonary disorder did not onset in service and is not causally related to service, to include any in-service asbestos exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to an increased rating for the left ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence sufficient to reopen the claim for service connection for a pulmonary disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).

3.  The criteria for service connection for a pulmonary disorder have not been met.  
38 U.S.C.A. § 1131 (West 2002) 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2010, the Veteran submitted a statement expressing his desire to withdraw his appeal of the issue of entitlement to an increased rating for the left ankle disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February, March, and September 2006 which also notified the appellant of the basis of the prior denial of his pulmonary disorder claim and the legal requirements for reopening the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology and severity of the reported pulmonary disorder which are supported by rationale, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material

Claims of service connection for a pulmonary disorder were denied in October 1993 and October 1995 decisions.  The decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because, although the evidence documented that the Veteran was treated for bronchitis in service and reported asbestos exposure in service, the evidence did not suggest that a chronic pulmonary disorder onset in service or was causally related to service.  At the time of the prior decisions, the evidence included the service treatment records, VA treatment  records, a January 1995 examination record, and a January 1995 VA examiner's determination that there was no residuals of the reported asbestos exposure or the in-service bronchitis.  

Evidence submitted in conjunction with the application to reopen includes diagnoses of chronic bronchitis and restrictive airway disease.  See, e.g., March 2006 VA treatment record; January 2010 VA examination record.  It also includes the Veteran's history of having problems with his lungs during and since service.  See, e.g., October 2007 Notice of Disagreement.  This evidence is both new and material in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a link between a diagnosed pulmonary disorder and service, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the September 2008 statement of the case reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

The Veteran contends that he has a pulmonary disorder which either had its onset in service or is causally related to in-service exposure to asbestos or hazardous materials such as zinc chromate.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), injury incurred or aggravated while performing inactive duty training (INACDUTRA), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  VA's Manual M21-1 Manual Rewrite (M-21MR) contains guidelines for the development of asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and certain cancers, among other diseases, with the most common of the diseases resulting from exposure to asbestos being interstitial pulmonary fibrosis (asbestosis).  M-21MR notes that the latent period can vary from 10 to 45 years, or longer, between first exposure and development of disease.  Exposure can be brief (as little as a month) or indirect (bystander disease).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M-21MR (as in effect from August 2007).

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  VA satisfied the above requirements by obtaining service personnel files and asking the Veteran to provide details as to the reported asbestos exposure, to include the date and location of the exposure.  See, e.g., September 2006 RO notice letter.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The May 1983 entrance examination reflects normal clinical findings for the lungs and chest, a negative chest X-ray, and negative histories as to symptoms suggestive of a pulmonary disorder.  June 1984 service treatment records reflect the Veteran's two-week history of productive cough and congestion.  After examination, the Veteran was assessed with bronchitis, which subsequent records indicate resolved later that month.  A July 1985 Asbestos Medical Surveillance Program report reflects the Veteran's history of regular exposure to asbestos.  The Veteran reported that he usually had a cough, but denied phlegm, wheezing, or shortness of breath.  Examination revealed normal chest configuration, no wheezes, and no crackles.  A spirometry was conducted.  The March 1988 separation examination record reflects normal clinical findings for the lungs and chest, negative chest X-ray, and negative histories as to symptoms suggestive of a pulmonary disorder, to include chronic cough.  

May 1989 and August 1991 Reserve examination records reflect normal clinical findings for the lungs and chest, and the August 1991 examination record reflects negative histories as to any symptoms suggestive of a pulmonary disorder, to include chronic cough.  A March 1994 civilian examination record reflects normal clinical findings for the lungs and chest.  It does reveal a history of chronic cough, but the Veteran indicated that the cough had resolved, and the examiner noted that it was not considered disabling.  

A January 1995 VA examination record reflects the Veteran's history of acute bronchitis in 1984, which resolved with treatment, and acute bronchitis in 1987, which resolved with treatment.  He reported that a history of frequent "bronchitis" since 1987, though the examiner noted that the Veteran's history indicated that he did not distinguish bronchitis from a typical upper respiratory infection.  The Veteran also reported exposure to asbestos during service.  He denied chronic cough.  After examination and review of pulmonary function tests and chest X-rays, the examiner diagnosed the Veteran with no residuals of the alleged asbestos exposure and history of acute bronchitis, resolved with treatment, no residual.  The examiner noted that pulmonary function test (PFT) showed a borderline low total lung capacity and vital capacity which could represent mild restrictive disease.  

Private treatment records reflect that the lungs were clear on examination in October 1995 and May 1996.  The records reflect no complaints suggestive of a pulmonary disorder.  See Kaiser Permanente treatment records.  

A July 1999 private treatment record reflects the Veteran's one-week history of congestion, cough, and sore throat.  After examination, the Veteran was assessed with bronchitis.  See July 1999 Center for Family Health treatment record.   

A December 2002 VA examination record reflects the Veteran's negative history as to respiratory problems, to include dyspnea on exertion.  Examination revealed the chest was clear to auscultation and percussion.  May 2003 VA treatment records reveal findings of normal breath sounds without rhonchi, rales, or diminished breath sounds; normal chest X-ray; and negative history as to wheezing or chronic cough.  

A February 2005 VA treatment record reflects the Veteran's two-week history of cough and congestion.  The examiner noted that the Veteran appeared fatigued and had mildly labored breathing and frequent deep non-productive cough.  After examination, the Veteran was assessed with upper respiratory infection/bronchitis.  A subsequent February 2005 VA treatment record reflects the Veteran's history of persistent harsh/strong cough, "whistling" in his lungs, and congestion.  After examination, he was assessed with continued bronchitis.  A March 2005 VA treatment record reflects the Veteran's history of improved, though persistent, cough.  The Veteran indicated that the cough produced small amounts of clear or white mucus.  He denied fever or chest pain.  He was assessed with persistent cough.  An April 2005 VA treatment record reflects the Veteran's history of feeling better, though he still had some intermittent upper respiratory congestion.  After examination, the Veteran was assessed with resolved bronchitis.  

A March 2006 VA treatment record reflects the Veteran's history of "lots of bronchitis" over the winter which had gradually improved.  Examination revealed no intercostals retraction or use of accessory muscles.  The Veteran was assessed with chronic bronchitis, and his inhaler prescription was refilled.  September 2006 VA treatment records reflect the Veteran's history of shortness of breath and continued problems with bronchitis.  Examination revealed that the chest was clear to auscultation; there were no wheezes, rhonchi, or rales.  No diagnosis was rendered, but the Veteran was prescribed a flunisolide inhaler in addition to his regular inhaler.  

A December 2007 VA treatment record reflects the Veteran's two-week history of persistent, nonproductive cough.  He denied fever or chest pain.  He reported having some wheezing.  Examination revealed no intercostals retraction or use of accessory muscles.  However, there were diffuse inspiratory and expiratory wheezes in all lobes, with significant improvement after use of a nebulizer.  The Veteran was assessed with bronchitis, "acute on chronic - cannot exclude bacterial component at this point."  

An August 2008 VA treatment record reflects the Veteran's history of recurrent episodes of shortness of breath and wheezing.  He denied cough or asthma.  The examiner noted that an April 2005 PFT showed mild obstructive airway disease with moderate response to bronchodilator.  An August 2008 VA X-ray report reflects normal findings for the chest.  

March and September 2009 VA treatment records reflect the Veteran's history of recurrent episodes of wheezing and shortness of breath.  The March 2009 record reflects an assessment of history of shortness of breath and wheezing, improved.  

A January 2010 VA examination record reflects the Veteran's history of chronic bronchitis since 1988.  He reported that his pulmonary condition resulted in cough with purulent sputum and orthopnea.  He denied a daily cough with blood-tinged sputum, shortness of breath, loss of appetite, hemoptysis, or asthma.  He reported that he contracted infection easily from his pulmonary condition which required periodic antibiotic treatment.  Chest X-ray was normal.  After examination and review of the chest X-ray and PFT results, the Veteran was assessed with reactive airway disease manifested by shortness of breath and wheezing.  

The examiner noted that she had reviewed the evidence of record, including the service and post-service (private and VA) medical records.  The examiner reported that chronic obstructive airway disease was characterized by a reduced rate of air flow resulting from increased inflammation in the airways.  The examiner indicated that an individual with chronic obstructive pulmonary disease or chronic bronchitis may develop acute exacerbation characterized by increased inflammation of the airway and worsening airway obstruction.  The examiner reported that, in contrast, restrictive airway disease was a category of respiratory disease characterized by a loss of lung compliance creating increased pulmonary stiffness.  The examiner explained that the pathophysiology for restrictive airway disease was usually pulmonary fibrosis or scarring of the lung tissue.  

The examiner noted that the medical records revealed treatment for bronchitis after service.  The examiner further noted that the most recent PFT revealed mild restrictive disease without evidence of airway obstruction and that the 1995 PFT revealed the presence of mild restrictive disease.  Thus, the examiner found the Veteran most likely had a mild restrictive airway disease.  The examiner believed the cause of the restrictive airway disease was unclear because the evidence failed to show that the Veteran had any specific intrinsic or extrinsic cause of restrictive airway disease.  The examiner acknowledged that the Veteran reported in-service exposure to asbestos.  However, the examiner found the medical evidence did not suggest the existence of asbestosis or residual of asbestos exposure.  Furthermore, although the evidence reflected treatment for bronchitis in service, the examiner believed the bronchitis resolved without residual.  In support of this finding, the examiner noted that the Veteran denied chronic cough, asthma, shortness of breath, or other pulmonary disease in May 1989.  The examiner also noted that chronic bronchitis typically yields an obstructive pattern rather than a restrictive pattern on PFT.  Thus, the examiner found the Veteran's current lung disease was not related to or a progression of the acute bronchitis in service.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that a currently diagnosed pulmonary disorder onset in service or is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had bronchitis during service; however, the competent and probative evidence does not suggest that a chronic pulmonary disorder onset in service or existed continuously since service.  The service treatment records only depict one episode of bronchitis, and although the Veteran reported a history of recurrent bronchitis in 1987, this history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose himself with chronic bronchitis (as opposed to a distinct respiratory or viral disorder or even multiple episodes of acute bronchitis however), and based on the absence of corroborative medical findings and the January 1995 VA examiner's determination that the Veteran did not distinguish between bronchitis and a typical upper respiratory infection, the Board finds the service medical evidence does not suggest the existence of chronic bronchitis, or any other chronic pulmonary disorder, during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that the Veteran has asserted that he had recurrent bronchitis since 1987 and progressively worsening respiratory symptoms since  service.  Although the Veteran is competent to report this history, the Board finds this history is not probative evidence that a chronic pulmonary disorder onset during service.  Initially, the Board notes that the history of continuous symptoms is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service:  specifically, the absence of a history of symptoms in March 1988, May 1989, and August 1991; the negative history as to current symptoms in 1994 and 1995; and the absence of a diagnosis of bronchitis (or any other pulmonary disorder) between June 1984 and July 1999.  Furthermore,  based on the January 1995 VA examiner's determination that the Veteran did not distinguish between the symptoms associated with a pulmonary disorder, such as bronchitis, and an upper respiratory infection, the Board finds the Veteran's history of recurrent symptoms is not credible, and thus not probative, evidence of a recurrent pulmonary disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In short, the Board finds the in-service bronchitis was not a manifestation of a chronic pulmonary disorder but was the result of distinct and acute incident(s) and that the reported recurrent symptoms were not the result of a chronic pulmonary disorder.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed pulmonary disorder and service, although it does include probative opinions against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Board acknowledges that the Veteran contends that his current pulmonary disorder is the result of in-service exposure to asbestos.  Although the service records do not document the amount of any asbestos exposure, M-21MR, IV.ii.2.C.9(g) does note that there was widespread exposure to asbestos among Navy veterans, and based on the Veteran's history of exposure during service and the widespread exposure among Navy veterans, in-service asbestos exposure is assumed for the purposes of this decision.  The evidence does not suggest that the Veteran has asbestosis or any other asbestos-related disorder, however; in fact, VA examiners' have specifically found that the Veteran does not have an asbestos-related lung disorder.    

The Board further acknowledges that the Veteran has alternately contended that his pulmonary disorder is the result of exposure to zinc chromate or other hazardous materials during service as a result of working with paint and primer.  The service records reflect no findings, histories, or notations suggestive of exposure to zinc chromate, however, and the Board finds the Veteran is not competent to make such an assertion:  he has not indicated that he had any personal knowledge of what was in the paint and primer he used, that he was told what was in the paint or primer, or even that he saw markings on the paint or primer containers suggestive of zinc chromate.  See 38 C.F.R. § 3.159(a)(2).  Thus, the Board finds the Veteran's histories are not probative evidence of exposure to zinc chromate.  The Board finds the histories are probative evidence of exposure to other harsh, and possibly hazardous, chemicals/materials.  However, the evidence does not include any medical findings suggestive of a link between the Veteran's current pulmonary disorder and this exposure, and although the Veteran believes such a link exists, he is not competent to make such an assertion.  

In sum, the Board finds the probative evidence does not suggest that a chronic pulmonary disorder onset in service or is causally related to service.  Thus, service connection is not warranted, and the claim is denied

ORDER

The issue of entitlement to an increased rating for the left ankle disability is dismissed.  

New and material evidence has been presented to reopen a claim for service connection for a pulmonary disorder.  The claim of service connection is reopened;  to that extent only, the appeal is granted.  

Service connection for a pulmonary disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


